DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 3/5/2021 regarding application 16/508871 that was initially filed on 7/11/19. Claims 1-14 are pending.

Information Disclosure Statement
The Information Disclosure Statement received on 12/18/20 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1 - 4, 6, 7, and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ooota et. al., US 2010/0189341 A1 (hereinafter Ooota) in view of Cooper et. al., US 5115307 (hereinafter Cooper), Wang et. al., US 2015/0245771 A1 (hereinafter Wang), and further in view of Chen et. al., US 2013/0121525 A1 (hereinafter Chen).

	As for claim 1, Ooota discloses a measurement system for optically measuring ([0053], e.g., measurement) an object ([0054], e.g., at least a tooth), comprising a dental camera ([0058], e.g., imaging sensor), wherein the teeth ([0054], e.g., at least a tooth) of a patient are measured ([0053], e.g., measurement) by using the dental camera ([0058], e.g., imaging sensor), and a first image ([0067], e.g., video, note a first frame of video) of the teeth is generated, wherein at least one portion of the teeth of the patient is measured ([0053], e.g., measurement) by using the dental camera with the measurement field or measurement volume; and a second image ([0067], e.g., video, note a second frame of video) of the teeth is generated. 
	Ooota does not explicitly disclose an optical attachment, wherein the optical attachment includes at least one lens, and using the dental camera with the optical attachment. 
	However, Cooper teaches an optical attachment (column 6, lines 38 – 43, e.g., attachment and lenses), wherein the optical attachment includes at least one lens (column 6, lines 38 – 43, e.g., attachment and lenses), and using the dental camera (column 3, lines 13 – 24, e.g., dental camera) with the optical attachment (column 6, lines 38 – 43, e.g., attachment and lenses).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota and Cooper before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of electronic video dental camera of Cooper with a motivation to take advantage of benefits from each of the different attachments such as viewing very small areas, obtaining a frontal view of the entire mouth, and viewing small spaces as taught by Cooper (col. 6, ll. 1 – 37).
	Ooota as modified by Cooper does not explicitly teach lens is shaped and arranged in such a way that the optical attachment has a negative focal length, so that a measurement field or a measurement volume of the dental camera is enlarged by the optical attachment; enlarged measurement field or measurement volume. 
	However, Wang teaches lens is shaped and arranged in such a way that the optical attachment has a negative focal length ([0125], e.g., two concave lenses), so that a measurement field or a measurement volume of the dental camera is enlarged ([0125], e.g., two concave, note the concave lenses enlarge the field of view) by the optical attachment; enlarged ([0125], e.g., two concave, note the concave lenses enlarge the field of view) measurement field or measurement volume. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, and Wang before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of transcranial photoacoustic/thermoacoustic tomography brain imaging informed by adjunct image data of Wang with a motivation to obtain a larger area of the target to be able to measure a larger area quickly which provides a big picture idea to the viewer.
	Ooota as modified by Cooper and Wang does not explicitly teach subsequently the first image of the teeth and the second image of the teeth are registered to form a composite image. 
	However, Chen teaches subsequently the first image of the teeth and the second image of the teeth are registered ([0149], e.g., registering) to form a composite image ([0149], e.g., stitched together to form a new image, such as a panorama).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, and Chen before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of method and apparatus for determining sensor format factors from image metadata of Chen with a motivation to obtain an image that has a larger scope than that of an individual image for easy understanding the measurement area.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Ooota further discloses the dental camera is based on a two- dimensional measurement method ([0067], e.g., video) or on a three-dimensional measurement method. 

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 2. In addition, Ooota further discloses the dental camera is based on a two- dimensional video imaging method ([0067], e.g., video), a three-dimensional triangulation measurement method, a three-dimensional confocal measurement method or a white light interferometric measurement method.  . 

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Ooota as modified by Wang and Chen does not explicitly teach the optical attachment is detachably connected to the dental camera by means of a connecting means. 
	However, Cooper teaches the optical attachment is detachably connected to the dental camera by means of a connecting means (column 6, lines 38 – 43, e.g., attachment and lenses).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Wang, Chen, and Cooper before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of electronic video dental camera of Cooper with a motivation to take advantage of benefits from each of the different attachments such as viewing very small areas, obtaining a frontal view of the entire mouth, and viewing small spaces as taught by Cooper (col. 6, ll. 1 – 37).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Ooota further discloses the optical attachment additionally includes a beam deflector, which deflects an illuminating beam and an observation beam of the dental camera to the object ([0059], e.g., prism 15).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Ooota as modified by Cooper and Chen does not explicitly teach the optical attachment comprises a plurality of lenses, which are shaped in such a way and are arranged with respect to each other in such a way that the optical attachment has a negative focal length . 
	However, Wang teaches the optical attachment comprises a plurality of lenses ([0125], e.g., two), which are shaped in such a way and are arranged with respect to each other in such a way that the optical attachment has a negative focal length .
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Chen, and Wang before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of transcranial photoacoustic/thermoacoustic tomography brain imaging informed by adjunct image data of Wang with a motivation to obtain a larger area of the target to be able to measure a larger area quickly which provides a big picture idea to the viewer.

	As for claim 9, Ooota discloses a method for measuring ([0053], e.g., measurement) an object by using a dental camera ([0058], e.g., imaging sensor), wherein the teeth of a patient are measured ([0053], e.g., measurement) by using the dental camera without the optical attachment, and a first image ([0067], e.g., video, note a first frame of video) of the teeth is generated, a second image of the teeth is generated. 
	Ooota does not explicitly disclose a dental camera with a detachable optical attachment. 
	However, Cooper teaches a dental camera (column 3, lines 13 – 24, e.g., dental camera) with a detachable optical attachment (column 6, lines 38 – 43, e.g., attachment and lenses).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota and Cooper before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of electronic video dental camera of Cooper with a motivation to take advantage of benefits from each of the different attachments such as viewing very small areas, obtaining a frontal view of the entire mouth, and viewing small spaces as taught by Cooper (col. 6, ll. 1 – 37).
	Ooota as modified by Cooper does not explicitly teach the optical attachment has a negative focal length, so that a measurement field or a measurement volume of the dental camera is enlarged by the optical attachment and wherein at least one portion of the teeth of the patient is measured by using the dental camera with the optical attachment with the enlarged measurement field or measurement volume; and. 
	However, Wang teaches the optical attachment has a negative focal length ([0125], e.g., two concave lenses), so that a measurement field or a measurement volume of the dental camera is enlarged ([0125], e.g., two concave, note the concave lenses enlarge the field of view) by the optical attachment and wherein at least one portion of the teeth of the patient is measured by using the dental camera with the optical attachment with the enlarged ([0125], e.g., two concave, note the concave lenses enlarge the field of view) measurement field or measurement volume; and. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, and Wang before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of transcranial photoacoustic/thermoacoustic tomography brain imaging informed by adjunct image data of Wang with a motivation to obtain a larger area of the target to be able to measure a larger area quickly which provides a big picture idea to the viewer.
	Ooota as modified by Cooper and Wang does not explicitly teach subsequently the first image of the teeth and the second image of the teeth are registered to form a composite image. 
	However, Chen teaches subsequently the first image of the teeth and the second image of the teeth are registered ([0149], e.g., registering) to form a composite image ([0149], e.g., stitched together to form a new image, such as a panorama).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, and Chen before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of method and apparatus for determining sensor format factors from image metadata of Chen with a motivation to obtain an image that has a larger scope than that of an individual image for easy understanding the measurement area.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 9. In addition, Ooota further discloses the dental camera is based on a two-dimensional measurement method or on a three-dimensional measurement method ([0067], e.g., video).

	As for claim 11, most of limitations of this claim have been noted in the rejection of Claim 10. In addition, Ooota further discloses the dental camera is based on a two-dimensional video imaging method ([0067], e.g., video), a three-dimensional triangulation measurement method, a three-dimensional confocal measurement method or a white light interferometric measurement method. 

	2.	Claims 5, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ooota in view of Cooper, Wang, Chen, and further in view of Ishiyama, US 5227607 (hereinafter Ishiyama).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Ooota as modified by Cooper, Wang, and Chen does not explicitly teach the measurement field or the measurement volume of the dental camera is enlarged by a magnification factor, which is no less than 5, by using the optical attachment. 
	However, Ishiyama teaches the measurement field or the measurement volume of the dental camera is enlarged by a magnification factor, which is no less than 5, by using the optical attachment (column 4, lines 14 – 26, e.g., five (5) times).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, Chen, and Ishiyama before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of YAG laser working machine for precision working of thin-film of Ishiyama with a motivation to allow an image viewer to see a five times wider target area by altering the path of the lights.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Ooota as modified by Cooper, Wang, and Chen does not explicitly teach the measurement volume of the three- dimensional dental camera in the form of a cube having an edge length between 10 mm and 20 mm is enlarged to an enlarged measurement volume having an edge length of no less than 30 mm by using the optical attachment. 
	However, Ishiyama teaches the measurement volume of the three- dimensional dental camera in the form of a cube having an edge length between 10 mm and 20 mm is enlarged to an enlarged measurement volume having an edge length of no less than 30 mm by using the optical attachment (column 4, lines 14 – 26, e.g., five (5) times).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, Chen, and Ishiyama before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of YAG laser working machine for precision working of thin-film of Ishiyama with a motivation to allow an image viewer to see a five times wider target area by altering the path of the lights.

	As for claim 12, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Ooota as modified by Cooper, Wang, and Chen does not explicitly teach using of the optical attachment the measurement field or the measurement volume of the dental camera is enlarged by a magnification factor that is no less than 5. 
	However, Ishiyama teaches using of the optical attachment the measurement field or the measurement volume of the dental camera is enlarged by a magnification factor that is no less than 5 (column 4, lines 14 – 26, e.g., five (5) times).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, Chen, and Ishiyama before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of YAG laser working machine for precision working of thin-film of Ishiyama with a motivation to allow an image viewer to see a five times wider target area by altering the path of the lights.

	3.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ooota in view of Cooper, Wang, Chen, and further in view of Togino, US 2009/0306477 A1 (hereinafter Togino).

	As for claim 13, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Ooota as modified by Cooper, Wang, and Chen does not explicitly teach optical attachment comprises (i) a plano-convex lens and a convex-planar lens or (ii) a concave-convex lens and a convex-concave lens. 
	However, Togino teaches optical attachment comprises (i) a plano-convex lens and a convex-planar lens ([0064], e.g., plano-convex lens and convex-plano lens) or (ii) a concave-convex lens and a convex-concave lens. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, Chen, and Togino before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of optical system of Togino with a motivation to provide an optical system that is of small-format size and well conrrected for aberrations, has high resolving power, and is capable of taking images having a wide angle of view in simplified construction as taught by Togino ([0006]).

	As for claim 14, most of limitations of this claim have been noted in the rejection of Claim 9. 
	Ooota as modified by Cooper, Wang, and Chen does not explicitly teach providing the optical attachment as a (i) a plano-convex lens and a convex-planar lens or (ii) a concave-convex lens and a convex-concave lens. 
	However, Togino teaches providing the optical attachment as a (i) a plano-convex lens and a convex-planar lens ([0064], e.g., plano-convex lens and convex-plano lens) or (ii) a concave-convex lens and a convex-concave lens. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ooota, Cooper, Wang, Chen, and Togino before him/her to modify the intra-oral measurement device and intra-oral measurement system of Ooota with the teaching of optical system of Togino with a motivation to provide an optical system that is of small-format size and well conrrected for aberrations, has high resolving power, and is capable of taking images having a wide angle of view in simplified construction as taught by Togino ([0006]).

Response to Arguments
Applicant 's arguments filed 3/5/2021 have been fully considered but they are not persuasive.
	Applicant argues that the Office Action fails to show a reasonable motivation to combine/modify the references. Examiner respectfully disagrees. Although Applicant cites the paragraphs 0010-0013 of Ooota, the paragraphs explains Ooota does not need to increase the size of the device as Applicant agrees. Avoiding increasing device size has nothing to do with combinability with Cooper reference with a proper motivation. Although Applicant argues that Office Action does not discuss motivation, the motivation is provided as “taking advantage of benefits from each of the different attachment . . . ,” as presented in the previous Office Action and current Office Action. A user of device would benefit from using different attachment that is not prevented from the Ooota reference which was designed to increase the accuracy without increasing its size. In an analogy, an electric car can be designed to increase fuel cost per mile efficiency without increasing its size. But the electric car is not prohibited attaching a trailer to obtain benefit of the attached trailer. Avoiding increasing size for a purpose has nothing to do with using it with other attachments. Although Applicant further argues that Oota does not recognize any need to enlarge a measurement field and forming a composite image, MPEP states that “there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the reference themselves.” MPEP 2144 II. The fact that the motivation is not found in prior arts does not necessarily mean the motivation must be from the Applicant’s specification since the motivation may come from Examiner’s “employing common sense,” and the “use of common sense does not require a ‘specific hint or suggestion in a particular reference.’” MPEP 2141. Thus, whether Oota recognize such need is not a reason for nonobviousness. The Office Action provides a proper motivation to combine, thus the Office Action is a proper.  Although Applicant further argues that Ooota teaches away, teaching away requires a reference to actually criticize, discredit, or otherwise discourage the claimed solution. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004) (“The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.”). No such criticizing, discrediting, or otherwise discouraging is found in Ooota. The statement that an invention was able to increase accuracy without increasing its size is not criticizing, discrediting, or otherwise discouraging.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    US 2017/0189116 A1 discloses fiber optic laser surgical instrument having a radial dispersion pattern. 
        2.    US 2016/0183776 A1 discloses wireless transmission unit for dental instrument with built-in camera, and dental instrument with built-in camera. 
        3.    US 2016/0078600 A1 discloses method and device for performing super-resolution on an input image. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485